Case 8:12-cr-00558-VMC-AEP Document 436 Filed 06/04/20 Page 1 of 9 PageID 2074




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

    UNITED STATES OF AMERICA


    v.                                     Case No.: 8:12-cr-558-T-33AEP

    DIOSDADO RODRIGUEZ-BEGERANO

    _____________________________/

                                         ORDER

         This cause is before the Court pursuant to Defendant

    Diosdado Rodriguez-Begerano’s pro se “Emergency Motion for

    Compassionate Release” (Doc. # 433), filed on May 19, 2020.

    The United States of America responded on June 2, 2020. (Doc.

    # 435). For the reasons that follow, the Motion is denied

    without    prejudice       for   failure     to   exhaust    administrative

    remedies to the extent it seeks compassionate release and is

    denied to the extent it seeks other forms of relief.

    I.   Background

         On    August    26,    2013,    the     Court   sentenced    Rodriguez-

    Begerano    to   a   term    of     imprisonment      of    235   months   for

    conspiracy to possess and possession with the intent to

    distribute five kilograms or more of cocaine while aboard a

    vessel subject to the jurisdiction of the United States, in




                                           1
Case 8:12-cr-00558-VMC-AEP Document 436 Filed 06/04/20 Page 2 of 9 PageID 2075




    violation of 46 U.S.C. §§ 70503(a), 70506(a) and (b) and 21

    U.S.C. § 960(b)(1)(B). (Doc. # 254).

          In his Motion, Rodriguez-Begerano seeks compassionate

    release under Section 3582(c)(1)(A)(i), as amended by the

    First Step Act, primarily because of the COVID-19 pandemic

    and his other medical issues. (Doc. # 433). He alternatively

    requests “to be sent to home confinement.” (Id. at 15). The

    United States has responded, and the Motion is ripe for

    review.

    II.   Discussion

          As an initial matter, Rodriguez-Begerano asks in his

    Motion for the Court to grant him home confinement. (Doc. #

    433 at 15). But the Court has no authority to direct the

    Bureau of Prisons (BOP) to place Rodriguez-Begerano in home

    confinement because such decisions are committed solely to

    the BOP’s discretion. See United States v. Calderon, No. 19-

    11445,    2020   WL   883084,      at   *1   (11th   Cir.   Feb.     24,

    2020)(district     courts   lack    jurisdiction     to   grant    early

    release to home confinement pursuant to Second Chance Act, 34

    U.S.C. § 60541(g)(1)(A)). Once a court imposes a sentence,

    the BOP is solely responsible for determining an inmate’s

    place of incarceration to serve that sentence. See Tapia v.

    United States, 564 U.S. 319, 331 (2011) (“A sentencing court


                                        2
Case 8:12-cr-00558-VMC-AEP Document 436 Filed 06/04/20 Page 3 of 9 PageID 2076




    can recommend that the BOP place an offender in a particular

    facility or program . . . [b]ut decision making authority

    rests with the BOP.”); 18 U.S.C. § 3621(b) (“The [BOP] shall

    designate the place of the prisoner’s imprisonment[.]”).

           Thus, the Court agrees with the United States that

    Rodriguez-Begerano’s      request       for    home     confinement    falls

    outside Section 3582(c)’s grant of authority. The Motion is

    denied as to this requested relief.

           To the extent that      Rodriguez-Begerano           also requests

    compassionate release from prison, the United States argues

    that the Motion should be denied (1) for failure to exhaust

    administrative remedies and (2) on the merits. (Doc. # 435 at

    1). Because the Court agrees that Rodriguez-Begerano has

    failed to exhaust his administrative remedies, the Court need

    not address the merits of the Motion.

           A term of imprisonment may be modified only in limited

    circumstances. 18 U.S.C. § 3582(c). Rodriguez-Begerano argues

    that     his   sentence     may     be        reduced     under       Section

    3582(c)(1)(A)(i), which states:

           the court, upon motion of the Director of the Bureau
           of Prisons, or upon motion of the defendant after
           the    defendant    has    fully    exhausted    all
           administrative rights to appeal a failure of the
           Bureau of Prisons to bring a motion on the
           defendant’s behalf or the lapse of 30 days from the
           receipt of such a request by the warden of the


                                        3
Case 8:12-cr-00558-VMC-AEP Document 436 Filed 06/04/20 Page 4 of 9 PageID 2077




           defendant’s facility, whichever is earlier, may
           reduce the term of imprisonment . . . after
           considering the factors set forth in section
           3553(a) to the extent they are applicable, if it
           finds that [ ] extraordinary and compelling reasons
           warrant such a reduction . . . and that such a
           reduction is consistent with the applicable policy
           statements issued by the Sentencing Commission.

    18 U.S.C. § 3582(c)(1)(A)(i)(emphasis added). “The First Step

    Act of 2018 expands the criteria for compassionate release

    and gives defendants the opportunity to appeal the [BOP’s]

    denial of compassionate release.”           United States v. Estrada

    Elias, No. CR 6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky.

    May 21, 2019)(citation omitted). “However, it does not alter

    the    requirement    that    prisoners       must    first    exhaust

    administrative remedies before seeking judicial relief.” Id.

           Here, Rodriguez-Begerano does not allege that he has

    exhausted his administrative remedies. Nor has he provided

    documentation showing that he has made any request to the

    warden of his facility for compassionate release or appealed

    the denial of a request for compassionate release with the

    BOP.     Rather,     Rodriguez-Begerano         argues     that    the

    administrative exhaustion requirement should be waived in

    light of the COVID-19 pandemic. (Doc. # 433 at 2-3).

           The Court disagrees and finds that the administrative

    exhaustion     requirement     may    not     be     waived.   Section



                                      4
Case 8:12-cr-00558-VMC-AEP Document 436 Filed 06/04/20 Page 5 of 9 PageID 2078




    3582(c)(1)(A) defines mandatory conditions precedent to a

    defendant     filing    a   motion       for   compassionate        release,

    unambiguously stating that a defendant can bring a motion to

    court only “after [he] has fully exhausted all administrative

    rights to appeal a failure of the [BOP] to bring a motion on

    the defendant’s behalf or the lapse of 30 days from the

    receipt of such a request by the warden of the defendant’s

    facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

    By   its    plain    language,   Section       3582(c)(1)(A)        mandates

    exhaustion. While the statute explicitly provides for one

    exception to exhaustion, i.e., the lapse of 30 days, it does

    not provide for any judicially created exceptions. Absent

    such a provision, Supreme Court precedent dictates that it is

    not within a court’s discretion to waive or excuse the failure

    to satisfy a statute’s exhaustion requirement. See Ross v.

    Blake, 136 S. Ct. 1850, 1856-57 (2016)(instructing in the

    PLRA context that courts may not excuse a failure to exhaust,

    even to take special circumstances into account, when a

    statute     mandates    exhaustion       and   does     not     include     any

    exceptions or limitations to exhaustion).

         Further,       although   the   Eleventh         Circuit    and      other

    appellate    courts    have    yet   to    squarely      address       whether

    Section 3582(c)(1)(A)’s exhaustion requirement is subject to


                                         5
Case 8:12-cr-00558-VMC-AEP Document 436 Filed 06/04/20 Page 6 of 9 PageID 2079




    waiver or excuse in the unique circumstances of the COVID-19

    pandemic, a majority of district courts have concluded that

    it is not. See, e.g., United States v. Cassidy, No. 17-CR-

    116S,     2020    WL     1969303,      at     *5     (W.D.N.Y.        Apr.   24,

    2020)(collecting         cases        and      finding      that        Section

    3582(c)(1)(A)’s        exhaustion     requirement        must    be    strictly

    enforced and is not subject to judge-made exceptions); United

    States v. McCallister, Cr. No. 13-00320-01, 2020 WL 1940741,

    at   *2   (W.D.    La.    Apr.   21,        2020)(finding       that    Section

    3852(c)(1)(A) does not provide a court with the equitable

    authority to excuse a defendant’s failure to exhaust his

    administrative     remedies      or    to    waive    the   30-day      waiting

    period); United States v. Vence-Small, 2020 WL 1921590, at *1

    (D. Conn. Apr. 20, 2020)(concluding court lacked authority to

    excuse or waive Section 3582(c)(1)(A)’s exhaustion or lapse

    requirements).

         Thus, Rodriguez-Begerano has not “fully exhausted all

    administrative rights to appeal a failure of the [BOP] to

    bring a motion on [his] behalf” nor have “30 days [lapsed]

    from the receipt of such a request by the warden of [his]

    facility.” 18 U.S.C. § 3582(c)(1)(A); see also United States

    v. Alejo, No. CR 313-009-2, 2020 WL 969673, at *1 (S.D. Ga.

    Feb. 27, 2020)(“[W]hen seeking compassionate release in the


                                           6
Case 8:12-cr-00558-VMC-AEP Document 436 Filed 06/04/20 Page 7 of 9 PageID 2080




    district court, a defendant must first file an administrative

    request with the Bureau of Prisons [] and then either exhaust

    administrative appeals or wait the passage of thirty days

    from the defendant’s unanswered request to the warden for

    relief.”).

           Therefore, Rodriguez-Begerano’s Motion must be denied

    without   prejudice      to   the   extent       it    seeks    compassionate

    release. See, e.g., United States v. Reeves, No. CR 18-00294,

    2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020)(denying motion

    for release to home confinement due to COVID-19 and explaining

    that “[Section 3582](c)(1)(A) does not provide this Court

    with the equitable authority to excuse Reeves’ failure to

    exhaust   his      administrative    remedies”);         United     States    v.

    Miller, No. 2:16-CR-00269-BLW, 2020 WL 113349, at *2 (D. Idaho

    Jan.    8,     2020)(“Miller        has    failed        to     exhaust      his

    administrative        remedies       as     required           by   [Section]

    3582(c)(1)(A). Accordingly, the Government’s motion will be

    granted      and   Miller’s   motion      will    be    dismissed     without

    prejudice. Miller is free to refile it after fully exhausting

    the Bureau of Prisons’ administrative appeals process.”).

           While Rodriguez-Begerano’s concerns about the COVID-19

    pandemic are understandable, the Court notes that several




                                         7
Case 8:12-cr-00558-VMC-AEP Document 436 Filed 06/04/20 Page 8 of 9 PageID 2081




    measures have already been taken in response to the pandemic.

    For example,

         [u]nder the recently enacted CARES Act, Pub. L. No.
         116-136, § 12003(b)(2) (2020), “if the Attorney
         General finds that emergency conditions will
         materially affect” the BOP’s functioning, the BOP
         Director may “lengthen the maximum amount of time
         for which [he] is authorized to place a prisoner in
         home confinement” under 18 U.S.C. § 3624(c)(2). The
         Attorney General has made such a finding regarding
         the emergency conditions that now exist as a result
         of the coronavirus. See Memorandum from Attorney
         Gen. William Barr to Director of Bureau of Prisons
         (Apr.                   3,                   2020),
         https://www.justice.gov/file/1266661/download.

    United States v. Engleson, No. 13-cr-340-3 (RJS), 2020 WL

    1821797, at *1 (S.D.N.Y. Apr. 10, 2020). In addition, the BOP

    has established numerous procedures to combat the spread of

    COVID-19   within    its    facilities.      See   Federal    Bureau   of

    Prisons,   Updates     to   BOP    COVID-19    Action   Plan:     Inmate

    Movement, available at https://www.bop.gov/resources/news/

    20200319_covid19_update.jsp (last updated Mar. 19, 2020).

         Accordingly, it is hereby

         ORDERED, ADJUDGED, and DECREED:

         Defendant       Diosdado      Rodriguez-Begerano’s        pro     se

    “Emergency Motion for Compassionate Release” (Doc. # 433) is

    DENIED     without     prejudice       for    failure    to     exhaust

    administrative remedies to the extent it seeks compassionate




                                       8
Case 8:12-cr-00558-VMC-AEP Document 436 Filed 06/04/20 Page 9 of 9 PageID 2082




    release and is DENIED to the extent it seeks other forms of

    relief.

         DONE and ORDERED in Chambers in Tampa, Florida, this 4th

    day of June, 2020.




                                      9
